DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed 10/23/20.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steps of installing the sensor in or on the object to be tested, exciting the sensor with a guided wave excitation signal, receiving  from the sensor a response to the guided wave excitation signal; and recording the response received from the sensor as a unique identifier for the sensor (all found in claim 11) and exciting the sensor with a bulk wave excitation signal (as found in claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Zhong et al. (GB 2533833 A) (hereafter Zhong) in view of Applicant cited Terazawa (US 2010/0242611 A1).
With regards to claim 1, Zhong discloses a wireless sensor (404, Figures, abstract) for non-destructive testing of a test object (502), the sensor comprising: an ultrasound transducer (406); a first induction coil (408) electrically coupled to the ultrasound transducer (406); a second induction coil (414); such that the wireless sensor (Figures, 404) can operate at an operating frequency when the sensor (404) is excited by a remote device (504 in Figure 5).
Zhong discloses the claimed invention with the exception of the sensor being a multi-frequency sensor such that the ultrasound transducer has a plurality of operating frequencies and a capacitance connected in parallel with the second induction coil in order to facilitate the use of a  second operating frequency.
Terazawa teaches a multi-frequency ultrasonic sensor (Figures, paragraph [0026]-[0030]) with an ultrasound transducer (11) that has a plurality of operating frequencies (resonance frequency F0 and FP, paragraphs [0026] - [0030]), the second operating frequency being formed from a capacitance (capacitor C2) connected in parallel with a second inductor (L2), the second inductor (L2) being connected in series with the transducer (11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zhong to include a series capacitor in parallel with the second inductor in order to provide a provide a separating operating frequency as taught by Terazawa as Terazawa teaches switching between the different frequencies in order to obtain a suitable directivity characteristic for the transducer.
With regards to claim 2, Zhong discloses the claimed invention with the exception of 
the second induction coil being connected in series with the first induction coil.
Terazawa teaches placing a second inductor (L2) in series with the reactive inductor (L1) of the transducer (11) in order to formulate the second operating frequency (FP)  of the ultrasonic sensor (404).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing  to modify Zhong to include the second inductor in series with the first conductor as taught by Terazawa as Terazawa teaches that the series connection between the reactive inductance of the transducer and a second inductor allows for the switching between the different operating frequencies in order to obtain a suitable directivity characteristic for the transducer.
With regards to claim 4, Zhong discloses the first and second induction coils and the ultrasound transducer forming a resonant circuit which enables the operating range of the NDT sensor to be increased while maintaining the resonant frequency of the LC circuit at a value required for operation of the ultrasound transducer.
Zhong discloses the claimed invention with the exception of the capacitance being part of the resonant circuit, the resonant circuit having first and second resonant frequencies.
Terazawa teaches a multi-frequency ultrasonic sensor (Figures, paragraph [0026]-[0030]) with an ultrasound transducer (11) that has a plurality of operating frequencies (resonance frequency F0 and FP, paragraphs [0026] - [0030]), the second operating frequency being formed from a capacitance (capacitor C2) connected in parallel with a second inductor (L2), the second inductor (L2) being connected in series with the transducer (11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zhong to include the series capacitor in the resonant circuitry in order to operate the ultrasonic transducer at a plurality of frequencies as taught by Terazawa as Terazawa teaches utilizing the different resonant frequencies in order to obtain a suitable directivity characteristic for the transducer.
With regards to claim 5, Zhang teaches an inspection want (106, 504) for generating an induction signal at an operating frequency in order to activate the ultrasonic transducer within the wireless sensor (page 6, lines 30-35).
Zhong discloses the claimed invention with the exception of the wireless excitation device comprising: a first induction coil; a first capacitance electrically coupled to the first induction coil; a second induction coil; and a second capacitance connected in parallel with the second induction coil, such that the excitation device can generate an induction signal at a first operating frequency or a second operating frequency.
Terazawa teaches that it is known in the art to activate a multi-frequency sensor with a plurality of frequencies to transmit an ultrasonic wave from the ultrasonic transducer within the sensor.
It is obvious to one of ordinary skill in the art that the same (or corresponding) antenna/inductive coils can be used in the excitation device/reader unit as is used in the sensor side. Furthermore, it is a common procedure for one of ordinary skill in the art to use a capacitor to tune the resonance frequency of the primary (excitation device) coil to match that of the secondary (sensor device) coil. Therefore, it would have been obvious to one of ordinary skill in the art to include the first induction coil; the first capacitance electrically coupled to the first induction coil; the second induction coil; and the second capacitance connected in parallel with the second induction coil in the reader of Zhong as Terazawa teaches that it is known in the art to generate more than one resonant frequency within a multi-frequency device in order to obtain a suitable ultrasonic signal and suitable directivity for the transducer.
With regards to claim 6, Zhong discloses the claimed invention with the exception of the first induction coil being connected in series with the second induction coil and second capacitance, and the first capacitance being connected in parallel with the first and second induction coils.
Terazawa teaches placing the second inductor (L2) in series with the reactive inductor (L1) of the transducer (11) with an equivalent parallel capacitor (C0) in order to formulate the first operating frequency (F0) and the second operating frequency (FP)  of the ultrasonic sensor (404).
As it is obvious to one of ordinary skill in the art that the same (or corresponding) antenna/inductive coils can be used in the excitation device/reader unit as is used in the sensor side, one of ordinary skill in the art would know to mimic the construction of the sensor within the reader. Therefore, it would have been obvious to one of ordinary skill in the art to include the second induction coil and second capacitance, and the first capacitance being connected in parallel with the first and second induction coils in the reader of Zhong as Terazawa teaches that it is known in the art to generate more than one resonant frequency within a multi-frequency device in order to obtain a suitable ultrasonic signal and suitable directivity for the transducer.
With regards to claim 9, Zhong discloses means for generating an excitation signal at an operating frequency of the sensor.
Zhong discloses the claimed invention with the exception of means for generating a second excitation signal at a second frequency; and means for linearly summing the first and second excitation signals in order to generate a composite excitation signal for exciting the first and second induction coils.
Terazawa teaches that it is known in the art to activate a multi-frequency sensor with a plurality of frequencies to transmit an ultrasonic wave from the ultrasonic transducer within the sensor.
Therefore, it would have been obvious to one of ordinary skill in the art to include means for generating a second excitation signal at a second frequency; and means for linearly summing the first and second excitation signals in order to generate a composite excitation signal for exciting the first and second induction coils in the reader of Zhong as Terazawa teaches that it is known in the art to generate more than one resonant frequency within a multi-frequency device in order to obtain a suitable ultrasonic signal and suitable directivity for the transducer.

Allowable Subject Matter
Claims 3, 7-8, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 3, the prior art of record fails to teach and/or suggest a multi-frequency wireless sensor for non-destructive testing of a test object, the sensor comprising, in combination with the other recited elements, a first induction coil electrically coupled to the transducer and a second induction coil, especially wherein the second induction coil is not electrically connected to the first induction coil, but is inductively coupled to the first induction coil.
With regards to claim 7, the prior art of record fails to teach and/or suggest multi-frequency wireless excitation device comprising, in combination with the other recited elements, a first induction coil and a second induction coil, especially wherein the second induction coil is not electrically connected to the first induction coil, but is inductively coupled to the first induction coil.
With regards to claim 11, the prior art of record fails to teach and/or suggest method for non-destructive testing of an object using a sensor comprising an ultrasound transducer having a plurality of operating frequencies; a first induction coil electrically coupled to the ultrasound transducer; a second induction coil; and a capacitance, connected in parallel with the second induction coil, such that the wireless sensor can operate at a first operating frequency or a second operating frequency when the sensor is excited by a remote device, the method comprising: installing the sensor in or on the object to be tested; exciting the sensor with a guided wave excitation signal; receiving from the sensor a response to the guided wave excitation signal; and recording the response received from the sensor as a unique identifier for the sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aoyama et al. (JP 2005020140 A) discloses an antenna switch module and radio telephone communication apparatus. 
Kuevenhowen et al. (CN 103424133 A) discloses a system and method for measuring variable impedance elements in a wireless sensor.
Katayama et al. (JP h0627805 B2) discloses a multi-frequency drive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855